
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 111
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 5, 2009
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Recognizing the 61st anniversary of the
		  independence of the State of Israel.
	
	
		Whereas on May 14, 1948, the State of Israel declared its
			 independence;
		Whereas the United States was one of the first nations to
			 recognize Israel, only 11 minutes after its creation;
		Whereas Israel has provided the opportunity for Jews from
			 all over the world to reestablish their ancient homeland;
		Whereas Israel is home to many religious sites sacred to
			 Judaism, Christianity, and Islam;
		Whereas Israel provided a refuge to Jews who survived the
			 unprecedented horrors of the Holocaust;
		Whereas the people of Israel have established a
			 pluralistic democracy which includes the freedoms cherished by the people of
			 the United States, including freedom of speech, freedom of religion, freedom of
			 association, freedom of the press, and government by the consent of the
			 governed;
		Whereas Israel continues to serve as a shining model of
			 democratic values by regularly holding free and fair elections, promoting the
			 free exchange of ideas, and vigorously exercising in its Parliament, the
			 Knesset, a democratic government that is fully representative of its
			 citizens;
		Whereas Israel has bravely defended itself from terrorist
			 and military attacks repeatedly since independence;
		Whereas the rocket attacks that have occurred in Israel in
			 recent years have caused hundreds of casualties and have destroyed homes,
			 schools, buildings, roads, power lines, and other significant
			 infrastructure;
		Whereas Israel has signed landmark peace treaties and
			 successfully established peaceful bilateral relations with neighboring Egypt
			 and Jordan;
		Whereas despite the deaths of over 1,000 innocent Israelis
			 over the last several years at the hands of murderous, suicide bombers and
			 other terrorists, the people of Israel continue to seek peace with their
			 Palestinian neighbors;
		Whereas Iran, which rejects Israel’s right to exist as a
			 nation, is a continued threat to Israel’s safety and security, both through its
			 support of terrorist groups like Hamas and Hezbollah and through its ongoing
			 efforts to acquire nuclear weapons;
		Whereas the United States and Israel enjoy a strategic
			 partnership based on shared democratic values, friendship, and respect;
		Whereas the people of the United States share an affinity
			 with the people of Israel and view Israel as a strong and trusted ally;
		Whereas Israel has made significant global contributions
			 in the fields of science, medicine, and technology; and
		Whereas Israel's Independence Day on the Jewish calendar
			 coincides this year with April 29, 2009: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the independence of the State of
			 Israel as a significant event in providing refuge and a national homeland for
			 the Jewish people and in establishing a democracy in the Middle East;
			(2)commends the
			 bipartisan commitment of all United States administrations and United States
			 Congresses since 1948 to stand by Israel and work for its security and
			 well-being;
			(3)congratulates the
			 United States and Israel for the strengthening of bilateral relations in recent
			 years in the fields of defense, diplomacy, and homeland security, and
			 encourages both nations to continue their cooperation in resolving future
			 mutual challenges; and
			(4)extends warm
			 congratulations and best wishes to the people of Israel as they celebrate the
			 61st anniversary of Israel's independence.
			
	
		
			Passed the House of
			 Representatives May 4, 2009.
			Lorraine C. Miller,
			Clerk
		
	
